Citation Nr: 1225291	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  95-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to service-connected lumbar spine disability. 

2.  Whether the grant of service connection for radiculopathy of the right lower extremity is protected. 

3.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected lumbar spine disability.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 20, 1972 to September 16, 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1997 and a September 2003 rating decision of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans' Affairs (VA). 

In January 2007, the Board remanded the claims for additional development.  In November 2009, the Board denied the claims on appeal.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a June 2011 Order vacated the Board's decision and remanded the matters for compliance with the instructions in the Joint Motion for Remand.  The Board has amended the issue of service connection for radiculopathy of the right lower extremity to whether the initial grant of service connection for radiculopathy of the right lower extremity is protected to more accurately reflect the matter in controversy.  

In March 2011, the Veteran filed a claim for service connection for a traumatic brain injury.  That matter has not yet been adjudicated by the RO and thus, the Board does not have jurisdiction over it.  The Board refers that issue to the RO for proper development.

The issues of service connection for radiculopathy of the upper extremities and left lower extremity, to include as secondary to service-connected lumbar spine disability and a TDIU are remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.


FINDING OF FACT

1.  Service connection for radiculopathy of the right lower extremity has been in effect for more than 10 years.


CONCLUSION OF LAW

Service connection for radiculopathy of the right lower extremity is protected.  38 C.F.R. § 3.957 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran is requesting that the Board recognize that service connection radiculopathy of the right lower extremity is protected.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by restoring service connection for radiculopathy of the right lower extremity.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

In September 1973, the Veteran was service-connected for "low back sprain with spondylolisthesis" due to an incident in service when he fell from a ladder.  A 10 percent rating was assigned under Diagnostic Code 5295, which pertained to lumbosacral strain.

In a May 1974 rating decision, the RO changed the Veteran's diagnosis to "low back sprain with radiculopathy of L1-L2, right," and granted a higher 20 percent rating, changing the diagnostic code to DC 5295, which pertained to limitation of motion of the spine.

The Board finds that the right lower extremity is, as the Veteran and his former representative argue, a disability that has in fact already been awarded service connection pursuant to the May 1974 rating decision.  That rating, which was entitled, "low back sprain with radiculopathy of L1-L2, right," was in effect for over 10 years.  In that regard, 38 C.F.R. § 3.957 (2011), provides that service connection for any disability or death that has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  In this case, there is no indication of fraud on the part of the Veteran or that he lacked the requisite service or character of discharge.  Rather, he applied for service connection for a low back disability and underwent the necessary VA examinations.  Although the majority of the medical evidence from 1972 to the 1990s in fact specifically excluded radiculopathy of the right lower extremity, one 1974 VA examiner did provide that diagnosis, which appeared to be provisional pending further X-ray examination.  Further X-ray examination was in fact negative for radicular pathology.  However, subsequent rating actions continued the evaluation for low back disability with radiculopathy.  The Board finds that because the Veteran was, in effect, service-connected for radiculopathy of the right lower extremity in 1974, and that award was in effect undisturbed for more than 10 years, the VA is precluded from changing the diagnosis or removing the radiculopathy component by law.  Thus, service connection for radiculopathy of the right lower extremity is warranted.


ORDER

The grant of service connection for radiculopathy of the right lower extremity in May 1974 is protected.



REMAND

The Board notes that since the November 2009 decision, additional evidence, including a claim for TDIU, two new VA examinations conducted in April 2010 pertaining to the spine and to the Veteran's psychiatric disability, a private medical opinion dated in February 2010 with EMG studies, Social Security Administration (SSA) disability records, the Veteran's statements, and an employment verification, have been added to the record.  In May 2012, the Veteran's representative stated that the Veteran had not waived regional jurisdiction of this additional evidence.  According to the Veteran's Virtual VA claims file, in November 2010, all of the above-stated evidence was considered by the RO in a rating decision that denied entitlement to a TDIU, service connection for radiculopathy of the extremities, and an increased rating for a low back disability.  However, this was based on a subsequent claim for benefits and not on the current claim.  The RO had no knowledge of the JMR and did not issue a statement of the case.  

Accordingly, the case is REMANDED for the following action:

The RO should review the overall evidence of record, including the evidence submitted since the October 2007 supplemental statement of the case and the discussion in the JMR.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


